In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-18-00226-CV
                              __________________

                      ALBERT HADNOT SR., Appellant

                                        V.

                           CHEAD ADAMS, Appellee

__________________________________________________________________

                 On Appeal from the 1A District Court
                        Jasper County, Texas
                       Trial Cause No. 35836
__________________________________________________________________

                          MEMORANDUM OPINION

      Albert Hadnot Sr. appeals the judgment dismissing his lawsuit against Chead

Adams after Hadnot failed to appear for trial. In his appeal, Hadnot argues his case

should be reinstated because it has merit. But he did not argue he was deprived of

due process, nor does he argue the trial court abused its discretion by failing to

reinstate his case based on his post-judgment motion to change venue. After

reviewing the arguments Hadnot presents in his brief, we affirm.
                                         1
                                     Background

      In September 2016, Albert Hadnot Sr. sued Chead Adams on claims under the

wrongful death and survival statutes. 1 Acting pro se, the petition Hadnot filed alleges

that his girlfriend and their child, Albert Hadnot Jr., died in a fire that broke out

while his son and girlfriend were asleep. Hadnot woke up in time to escape, but

despite his efforts, he failed to save the others from the fire. Hadnot alleged Adams

owned the home, and that Adams’ negligence caused the injuries and deaths of his

girlfriend and son.

      In October 2016, Adams answered the suit. Just over two months later, Adams

filed a counterclaim, alleging that Hadnot caused the fire when he fell asleep while

smoking on a couch.

      On Monday, April 23, 2018, the trial court called the case to trial. Hadnot

failed to appear. On May 3, 2018, the trial court dismissed Hadnot’s claims with

prejudice, noting in its judgment that the case had previously been dismissed after

an earlier setting and then refiled. The trial court dismissed all other claims without

prejudice.




      1
Tex. Civ. Prac. & Rem. Code Ann. §§ 71.001-.012 (West 2008 & Supp.)
(Wrongful Death), §§ 71.021-.051 (West 2008 & Supp.) (Survival).
                                      2
                                 Do the merits matter?

       In his appeal, Hadnot argues his case has merit because a fire investigator’s

report supports his argument that Adams breached his duties as a landlord. Hadnot

also accused Adams of attempting to hire someone after the fire to kill him. But

Hadnot never attacked the process the trial court followed in dismissing his case in

the trial court or in his appeal.2

       The scope of our review for appeals limits what we can decide to those

arguments the appellant preserved at trial and presented in his brief. 3 Here, Hadnot

argues his wrongful death and survival claims should not have been dismissed

because they have merit, but the record shows the trial court dismissed the case not

for lack of merit but because Hadnot failed to appear when the court called the case

for trial.4 Rule 165a(1) of the Texas Rules of Civil Procedure authorize a court to


       2
        The trial court’s record shows that Hadnot had notice of the trial setting. In
a fax Hadnot sent the court in November 2017, Hadnot requested the trial setting.
The trial court’s clerk notified him immediately by return fax that the case would be
set on the court’s docket for the week beginning April 23, 2018. The record also
shows that Hadnot requested bench warrants for earlier trial settings. But the record
does not show that he requested a bench warrant, or sought to continue the April 23,
2018, setting.
       3
           See Pat Baker Co., Inc. v. Wilson, 971 S.W.2d 447, 450 (Tex. 1998).
       4
        See Tex. R. Civ. P. 247 (“Every suit shall be tried when it is called, unless
continued or postposed to a future day or placed at the end of the docket to be called
again for trial in its regular order.”).
                                          3
dismiss a case if a party seeking affirmative relief fails to appear for a trial setting of

which the party had notice. 5 Hadnot does not claim he never received notice of the

April 2018 setting. While Hadnot filed a post-judgment motion seeking a change of

venue, he never complained in that motion that the trial court should have reinstated

his case.6 Finally, Hadnot has not argued either here or in the court below that his

case should not have been dismissed with prejudice.7

      Hadnot failed to complain in his appeal about the reason the trial court

dismissed his case, which was because he failed to appear for trial. Since the question

of whether the claims he filed against Adams have merit was not the basis for the

dismissal, Hadnot left the reason for the trial court’s ruling unchallenged in his brief.

We overrule the issue he presents on appeal because it does not attack the basis on

which the trial court dismissed his case. For the reasons explained above, the trial

court’s judgment is

AFFIRMED.


      5
          Id. 165a(1).
      6
          See generally id. 165a.
      7
        To obtain a reversal for an alleged error dismissing a case with prejudice,
the appellant must preserve the error in the trial court and argue it in the appeal. See
Perry v. Cohen, 272 S.W.3d 585, 587 (Tex. 2008); Bridwell v. Mulder, 315 S.W.3d
657, 659 (Tex. App.—Dallas 2010, no pet.).

                                            4
                                                 _________________________
                                                      HOLLIS HORTON
                                                           Justice

Submitted on November 19, 2019
Opinion Delivered January 23, 2020

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       5